Case 2:19-cv-03163-CJC-JEM Document 16 Filed 06/05/19 Page 1 of 2 Page ID #:41




                                              xxxxxxxx




 X




                                               September 3, 2019




      June 5, 2019
Case 2:19-cv-03163-CJC-JEM Document 16 Filed 06/05/19 Page 2 of 2 Page ID #:42




                                 EXHIBIT 1
                          LIST OF DEFENDANTS
  ADA DISABILITY ACCESS LITIGATION: APPLICATION FOR STAY
                   AND EARLY MEDIATION
 LYNWOOD MEDICAL, LLC, a California Limited Liability Company;
 SOHAIL SAM MAHBOUBIAN; Individually and as trustee of THE
 INTERCONTINENTAL TRUST DATED APRIL 4, 2006; and
 NOOSHIN MAHBOUBIAN, individually and as trustee of THE
 INTERCONTINENTAL TRUST DATED APRIL 4, 2006
